Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 13, line 39, “cancellation_timstamp” should be -cancellation_timestamp-.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2018/0075104 to Oberbreckling et al. (hereinafter Oberbreckling).
Per claim 5, Oberbreckling discloses a non-transitory computer-readable storage medium (fig. 25:252…computer-readable storage media) having stored thereon executable instructions (¶249…”Computer-readable storage media 2522 may store programming and data constructs that provide the functionality of some embodiments”) that, as a result of being executed by one or more processors (fig. 25:2504 and ¶246…”software may be executed by one or more processing units of processing subsystem 2504”) of a computer system (fig. 25:2500…computer system), cause the computer system to at least:
process input data (fig. 1…data sources 104 are input data that are ingested and processed by data enrichment service 102; ¶46…enrichment process 110 can analyze ingested data to identify data source columns; ¶65…input data can be normalized by being modified/converted from a non-tabular format to a tabular format, having one or more columns of data; fig. 4A:408 and ¶129…UI 600 shows column based data that was processed after ingestion of input data, where each row in UI 408 represents normalized and transformed column data, i.e., ‘date_time_02’ is renamed from column ‘Col_0003’ ingested input data, ‘url’ is renamed from column ‘Col_0004’ ingested input data, etc.) to identify a subset of the input data (fig. 5A:502…UI shows example of a total amount of data columns/features ingested and derived from input data sources, e.g., 65 Total Columns, of which column/feature data such as ‘data_time_02’, ‘url’, ‘city’, etc., in fig. 4A are a subset of the Total Columns), the subset of the input data corresponding to a feature in the input data (fig. 4A:408…each column item in the UI 408 represents a feature in the input data, i.e., a date/time feature ‘date_time_02’ of a company’s web site transaction (¶133,137), a city of purchase feature ‘city’, etc.)), the feature having a first semantic type (figs. 4A-4D…each column data item is assigned semantic type, i.e., ‘date_time_02’ has a ‘date’ type, ‘url’ has a ‘string’ type, ‘Col_0014’ has as ‘number’ type);
obtain metadata for the feature (fig. 4B-C and ¶132…column/feature data is renamed with semantic metadata for the feature, the metadata being part of the profile data for the column/feature, for instance as shown in fig. 4B:412, the feature ‘Col_0008’ has underlying city data and the data enrichment service will recommend at fig. 4B:414 that ‘Col_0008’ be renamed to ‘city’, whereupon once the recommendation is accepted/implemented, ‘Col_0008’ will be renamed ‘city’, see fig. 4C:414-416; fig. 4D shows various other semantic metadata assigned for columns/features, i.e., ‘data_time_02’, ‘url’, ‘state’, ‘hexid’, etc.), the metadata being associated with a first semantic context for the feature (fig. 4D and ¶133,137… metadata indicates the context of the data for the column/feature it is assigned to, for instance ‘city’ is indicative of the column/feature data of cities associated with online transactions being made);
process the input data (Further processing of input data occurs in at least two ways: (1) figs. 4C-D…processing column/feature data to further enrich column/feature data with associated pertinent new data; (2) figs. 6-7…merging/joining two separate columns/features based on determined comparison score from a predictive model) to determine, based at least in part on the first semantic context ((1) fig. 4C:416…example ”City” column/feature having semantic context of city where online transactions being made will be enriched with further new data; (2) fig. 6A:620 and fig. 6B:668…processing pair of column/feature datasets to be joined, where part of the processing in identifying which column/feature pairs to join based on the metadata and associated semantic context of column/feature (¶175-176…profile metadata based on semantic context of ‘city’ can be used to determine column pairs)), a second feature ((1) fig. 6D:420 and ¶133…longitude, latitude and population can each be a second column/feature obtained from processing input data based on and further enriching the metadata ‘city’ and the first semantic context ‘city’ is associated with; (2) fig. 7:706-712a and ¶175-176…second column/feature is identified to be paired with the first column/feature based on metadata of first feature, e.g., ‘city’ metadata from first column/feature is matched with another ‘city’ column/feature of a second column/feature dataset) corresponding to a second semantic context ((1) fig. 4D:420…lon/lat is a coordinate and population is the number of residents, both being second semantic context; (2) fig. 7…the second column/feature dataset identified as a pair to the first column/feature has its own semantic context);
generate, from the input data, new data to correspond to the second feature ((1) fig. 4D:420 and ¶133…generate new data from second feature/column associated with first feature/column: ”As shown in FIG. 4D, continuing with the city example, transforms 418 have been accepted to enrich the data with new columns including city, population, and city location detail including longitude and latitude.  When selected, the user’s data set is enriched to include the additional information 420.  The data set now includes information what was not previously available to the user”; (2) fig. 6A:620 and fig. 6B:668…generate new data from second feature/column associated with first features/column by creation of new column dataset from joining of first feature/column and second feature/column); and
provide access to the new data as associated with a corresponding subset of the input data ((1) fig. 4D:420…enriched data, i.e., lon, lat and population, is accessible by user through UI 400, the enriched data being derived from part of input data; (2) fig. 6A:622, fig. 6B:670 and figs. 20-22…new joined column dataset accessible to user, the new joined column dataset being derived from part of the input data).
Per claim 6, Oberbreckling discloses claim 5, further disclosing the instructions, if executed, that process the input data, further cause the computer system to heuristically determine the metadata based at least in part on the identified subset of the input data (fig. 4B:414 and ¶133…user can decide for himself/herself, based on own discovery/thought, whether to choose the recommended metadata, e.g., ‘city’, thru selecting the arrow icon, construed as heuristically determining the metadata; fig. 5C and ¶138…computer system can determine column/feature metadata thru a computer system discovery of the probability of matches of the column content with what is known and automatically apply the metadata to the column, construed as heuristically determining the metadata).
Per claim 7, Oberbreckling discloses claim 5, further disclosing the instructions, if executed, that process the input data, further cause the computer system to determine the second feature based on information other than the first semantic context (¶177-180…second feature determination does not need to be from matching metadata and associated first semantic context of the first feature, it could be by character sequence patterns, text length range, numerical range, etc. of the column data).
Per claim 8, Oberbreckling discloses claim 5, further disclosing the metadata identifies the first semantic context (fig. 4D and ¶133,137… metadata identifies the context of the data for the column/feature it is assigned to, for instance ‘city’ is indicative of the column/feature data of cities associated with online transactions being made). 
Per claim 9, Oberbreckling discloses claim 5, further disclosing the instructions, if executed, that generates the new data, further cause the computer system to generate, based at least in part on other metadata associated with the feature, an identifier for the second feature (fig. 4D:420…’lon’, ‘lat’, ‘population’ are construed as identifiers for the second features wherein each values associated with each correspond to other metadata in the ‘city’ feature, e.g., ‘hawthorne’ from ‘city’ first feature corresponds to ‘84716’ from the ‘population’ second feature).
Per claim 10, Oberbreckling discloses claim 5, further disclosing the instructions, if executed, that provide access to the new data, further cause the computer system to cause processing of the new data by a machine learning algorithm (¶99…data analysis on data sets can be applied using unsupervised machine learning algorithm).
Per claim 11, Oberbreckling discloses claim 5, further disclosing the instructions, if executed, that provide access to the new data, further cause the computer system to cause processing, by a different computer system, of the new data (fig. 1 and ¶40…new data can be published, accessed and further processed by data target computer systems 106 other than the computer system of the data enrichment service 102: “The resulting data can then be published (e.g., provided to a downstream process) into one or more data targets (such as local storage systems, cloud-based storage services, web services, data warehouses, etc.) where various data analytics can be performed on the data”).
Per claim 12, Oberbreckling discloses claim 5, further disclosing the instructions, if executed, that generates the new data, further cause the computer system to determine the second feature using an algorithm identified in a policy as applicable to the feature (fig. 4D and ¶133…data enrichment service adds the new data, such as longitude, latitude and population as applicable to the feature, e.g., city, using an algorithm/engine 110 identified in the data enrichment service 102; figs. 6A-B and fig. 7…relationships between column pairs are determined using algorithm identified in data enrichment service 102).
Claims 13-20 are substantially similar in scope and spirit as claims 5-12.  Therefore, the rejection of claims 5-12 are applied accordingly.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claim 1, notably directed to the invention highlighted in fig. 7 of the instant Drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125